Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 12/10/21 has/have been considered.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the newly amended independent claims 1 and 10 are allowed over the prior art of Loveland.
Examiner respectfully disagrees and would like to assert that the amendment made to independent claims 1 and 10 are still rejected by Loveland, as shown below.
However, newly amended claims 3 and 12 are now objected for having allowable subject matter.

Allowable Subject Matter
Claims 3, 4, 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveland et al. (US 10/012,735; hereinafter Loveland).

Regarding claims 1 and 10, Loveland discloses a method for generating environment information in a wireless communication system, comprising: 
determining whether a misalignment between first information of a building and second information of the building occurs (Fig. 7A, Col 20, lines 49-59: confirming misalignment between first information and second information of the building location based on overlaying one image onto the other image to have 100% overlapping, an offset variable is determined); based on at least one of:
an area of a non-overlapping portion in a location of the building indicated by the first information and the location of the building indicated by the second information (Fig. 7A, Col 20, lines 49-59: confirming misalignment between first information and second information of the building location based on overlaying one image onto the other image to have 100% overlapping, an offset variable is determined); or
a ratio of an overlapping portion and the non-overlapping portion,
	determining a difference value between the location of the building determined based on the first information and the location of the building determined based on the second information, if the misalignment occurs (Fig. 7A, Col 20, lines 49-59: determining the offset from the misalignment); and 
correcting a location of an obstacle determined using the first information based on the difference value (Col 21, lines 4-8: the calculated offset may then be used to scan and correct associated selections, marking and images between the captured data and the GIS data),
wherein the first information is associated with an image of the building obtained based on photographing (Col 21, lines 9-25: wherein the coordinate offset can be calculated between image captures and/or other visible light means, or ultraviolet light or ultrasonic images or even infrared images), and
wherein the second information is associated with a measurement of the building obtained based on at least one of reflected waves of light or electromagnetic signals (Col 21, lines 9-25: wherein the coordinate offset can be calculated between image captures and/or other visible light means, or ultraviolet light or ultrasonic images or even infrared images).


Regarding claim 4, The method of claim 3, wherein correcting the location of the obstacle comprises: applying a first weight to the location difference value of the building, and a second weight to the location difference value of the another building; determining an average value of the location difference values applied with the first weight and the second weight; and redetermining the location of the obstacle using the average value.  


Regarding claims 5 and 13, Loveland discloses the method of claim 1, further comprising: 
determining whether there is misalignment between the first information and the second information, wherein the location of the obstacle is corrected if there is the misalignment (Col 18, lines 57-63: correcting marked locations using calculated offset to re-align data).

Regarding claim 6, Loveland discloses the method of claim 5, wherein determining whether there is the misalignment between the first information and the second information comprises: determining whether there is the misalignment based on at least one of an area of a nonoverlapping portion of locations of the same building between the first information and the second information, and a ratio of an overlapping portion and the nonoverlapping portion (Fig. 3F, 7A, Col 18, lines 35-63: calculating the offset between initial image of location data from GIS with the actual UAV GPS coordinate measurement data).  

Regarding claims 7 and 14, Loveland discloses the method of claim 1, further comprising: extracting height information of the building from the second information; and including the height information in the environment information (Col 9, lines 1-8: height calculation is part of the scan).  

Regarding claims 8 and 15, Loveland discloses the method of claim 1, further comprising: performing a simulation for network design using the environment information (Col 3, lines 6-13: using collected data to render a three-dimensional model or an interactive model; Col 7, line 59).
 
Regarding claim 9, Loveland discloses the method of claim 1, further comprising: transmitting the environment information to another device which performs a simulation for network design using the environment information (Col 6, lines 14-28: visualization can be done offsite by an operator aligning the coordinate data).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Levin et al. (US 2011/0287801; hereinafter Levin).

Regarding claims 2 and 11, Loveland discloses all the particulars of the claim but is unclear about the method of claim 1, further comprising: 
determining the obstacle based on at least one of a distance of the obstacle from the building, or a signal path between a receiver located in the building and a base station.
However, Levin does disclose the limitation of determining the obstacle based on at least one of a distance from the building, and a signal path between a receiver located in the building and a base station ([0075]: measurement if signal strength from within the building obstacle).
It would have been obvious before the effective filing date of the claimed invention to incorporate Levin’s disclosure to further provide accurate modeling of a particular location using radio signal strength analysis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/               Primary Examiner, Art Unit 2644